Citation Nr: 0904094	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-06 614	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a left shoulder 
disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1958 to October 
1966.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.

The Veteran's initial claim in March 2005 was for a left 
shoulder disorder.  During his VA examination in January 2007 
the Veteran appears to claim that it is his right shoulder, 
not his left, for which he is seeking service connection.  
The Board construes this to be an additional claim.  However, 
this claim has not been adjudicated by the RO, so referral to 
the RO for initial development and consideration is required 
since the Board does not currently have jurisdiction.  See 
38 C.F.R. § 20.200 (2008). 


FINDING OF FACT

The Veteran is not shown to currently have a left shoulder 
disorder.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated April 2005, 
October 2005, December 2005 and March 2006.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that he is entitled to service 
connection for a left shoulder disorder.  Service connection 
will be granted for a disability resulting from an injury or 
disease incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no 
showing of a resulting chronic disorder during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service treatment records do not show any 
diagnosis of or treatment for any type of shoulder disorder.  
In addition, post-service records do not indicate any 
shoulder problems prior to March 2005, when the Veteran first 
applied for service connection for a left shoulder disorder.  
In April 2005 and June 2005 the RO attempted to obtain 
private treatment records pertaining to the Veteran's left 
shoulder disorder, but received no response.  With no 
evidence of a current left shoulder disorder the RO denied 
the claim in a September 2005 rating decision.

The first medical evidence documenting any type of shoulder 
disorder is from a VA examination in January 2007, 
approximately 40 years after service.  That examiner noted 
that the Veteran denied any injury to his left shoulder.  
Instead, the Veteran claimed that he injured his right 
shoulder in service.  

The Veteran was clearly advised of the need to submit medical 
evidence demonstrating both the presence of the claimed 
disorder and a nexus or relationship between that disorder 
and service.  Based on this record, the Board finds that the 
medical evidence is against the Veteran's claim for service 
connection for a left shoulder disorder.  In the absence of a 
current disability a grant of service connection is clearly 
not supportable.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board concludes that a service 
connection for a left shoulder disorder is not established.


ORDER

Service connection for a left shoulder disorder is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


